Case: 12-50910       Document: 00512170980         Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2013
                                     No. 12-50910
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



SERGIO FRIAS,

                                                  Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; BUREAU OF PRISONS; GEO GROUP;
WARDEN, Reeves County Detention Center III; ERIC H. HOLDER, JR., U.S.
Attorney General,

                                                  Respondents-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 4:11-CV-92




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Sergio Frias, federal prisoner # 38201-044, an illegal alien against whom


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50910     Document: 00512170980      Page: 2   Date Filed: 03/11/2013

                                   No. 12-50910

the Bureau of Immigration and Customs Enforcement has issued a detainer sub-
jecting him to immediate removal from the United States upon release from
Bureau of Prisons (“BOP”) custody, moves to proceed in forma pauperis (“IFP”)
to appeal the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s exclu-
sion of him from rehabilitation programs and halfway houses. His arguments
are foreclosed by Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th
Cir.), cert. denied, 133 S. Ct. 561 (2012).
      Accordingly, the motion to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2